


110 HR 854 IH: City Youth Violence Recovery

U.S. House of Representatives
2007-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 854
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2007
			Mr. Larson of
			 Connecticut (for himself, Mr. Lewis of
			 Georgia, Ms. DeLauro,
			 Ms. Matsui,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. Kennedy,
			 Mr. Conyers,
			 Mr. Nadler,
			 Mr. Berman,
			 Mr. Rothman,
			 Mr. Moore of Kansas,
			 Mr. Capuano,
			 Mr. Kucinich,
			 Ms. Woolsey,
			 Ms. Lee, Mr. Wexler, Mr.
			 Serrano, Ms. Castor,
			 Ms. Zoe Lofgren of California,
			 Ms. Watson,
			 Mr. Brady of Pennsylvania,
			 Mr. Spratt,
			 Mr. Al Green of Texas,
			 Mr. Fattah,
			 Mr. Cummings,
			 Mr. Engel,
			 Ms. Jackson-Lee of Texas,
			 Ms. Shea-Porter,
			 Ms. Slaughter,
			 Mr. Stark,
			 Mr. Cleaver,
			 Mr. Cohen,
			 Mr. Baca, and
			 Mr. Ellison) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to award grants to eligible entities to prevent or alleviate the effects of
		  youth violence in eligible urban communities by providing violence-prevention
		  education, mentoring, counseling, and mental health services to children and
		  adolescents in such communities.
	
	
		1.Short titleThis Act may be cited as the
			 City Youth Violence Recovery
			 Act.
		2.FindingsThe Congress finds the following:
			(1)The mental health of young people is
			 essential to their overall well-being. Mental health affects how young people
			 think, feel, and act; their ability to learn and engage in relationships; their
			 self-esteem; their ability to evaluate situations and make choices; and their
			 ability to handle stress, relate to other people, and acquire the skills and
			 training needed for adulthood.
			(2)Each year many
			 children and adolescents sustain injuries from violence, lose friends or family
			 members because of violence, or are adversely affected by witnessing
			 violence.
			(3)Youth violence,
			 perpetrated both by and against young people, results in enormous physical,
			 emotional, social, and economic consequences.
			(4)The National
			 Institutes of Health has found that inner-city children experience the greatest
			 exposure to violence, and youngsters who have been exposed to community
			 violence are more likely to exhibit aggressive behavior or depression within
			 the following year.
			(5)Any event that can
			 cause a person to feel fear, helplessness, horror, and a sense that life or
			 safety is in danger puts a person, especially children, at risk for
			 posttraumatic stress.
			(6)Many cities lack
			 the resources to provide the appropriate youth counseling and therapy services
			 to minimize the long-term emotional harm of community violence.
			3.Grants to prevent
			 or alleviate the effects of youth violence
			(a)GrantsThe Secretary of Health and Human Services,
			 in consultation with the Attorney General of the United States, may award
			 grants to eligible entities to prevent or alleviate the effects of youth
			 violence in eligible urban communities by providing violence-prevention
			 education, mentoring, counseling, and mental health services to children and
			 adolescents in such communities.
			(b)PriorityIn
			 awarding grants under this section, the Secretary shall give priority to
			 applicants that agree to use the grant in one or more eligible urban
			 communities that lack the monetary or other resources to address youth
			 violence.
			(c)LimitationThe
			 Secretary may not make a grant to an eligible entity under this section unless
			 the entity agrees to use not more than 15 percent of the funds provided through
			 the grant for violence-prevention education.
			(d)DefinitionsIn
			 this section:
				(1)The term eligible entity means
			 a partnership between a State mental health authority and one or more local
			 public or private providers, such as a city agency, State agency, educational
			 institution, or nonprofit or for-profit organization.
				(2)The term
			 eligible urban community means an urban community with a high or
			 increasing incidence of youth violence.
				(3)The term
			 Secretary means the Secretary of Health and Human Services.
				(e)Authorization of
			 appropriationsTo carry out this section, there is authorized to
			 be appropriated $10,000,000 for each of fiscal years 2008 through 2013.
			
